PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion to allow credit for county jail time, filed pursuant to Florida Rule of Criminal Procedure 3.850. Because of a discrepancy on the jail credit certificate, it is impossible to determine whether the appellant’s jail credit was applied correctly. Accordingly, we reverse and remand with directions for the trial court to hold an evidentiary hearing in order to determine and apply the proper jail credit. See Nelson v. State, 720 So.2d 1104 (Fla. 1st DCA 1998).
REVERSED AND REMANDED.
ERVIN, BARFIELD, and VAN NORTWICK, JJ., concur.